Case 3:18-CV-01665-WWE Document 1-1 Filed 10/05/18 Page 1 of 12

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into as of October 6, 2006 by and between

Graham Capital Managemcnt, L.P., a Delaware limited partnership, with its principal place of business

located at 40 Highland A\'enue, Rowayton, Connecticut (the “Company”), and Steve Bongiovanni residing at
lootv H'£NDZQ&\J ld_b~l\w?\""\’§(ww, rAR (the “Employee”).

WHEREAS, the Company desires to employ the Employee in accordance with the terms and conditions
set forth below', and

WHEREAS, this Agreement has been mutually discussed and is mutually desired by the parties1

NOW, THEREFORE, in consideration of the conditions and mutual covenants contained herein, the
parties agree as follows:

1 Employment. The Company hereby employs the Employee, and the Employee hereby accepts
employment upon the terms and conditions contained herein. The Employee shall engage in research support
and such other functions on behalf of the Company as are from time to time assigned to the Employee by the
Chairrnan of the Company or his designee, all in a manner consistent with all applicable laws and regulations,
any code of ethics, compliance manual, employee handbook or other oral or written internal procedures as may
be adopted by the Company from time to time, and subject to such oral or written directives as shall be specified
by the Company from time to time.

2. Term of Employment. The term of this Agreement shall commence no later than November 16,
2006 and shall continue until terminated pursuant to paragraph 10 below. The Employee understands that
nothing in this Agreement is intended to or should be construed as providing the Employee with any right to
continued employment with or by the Company or any of its affiliates The Employee acknowledges that the
Employee is and shall continue to be an at~will employee of the Company for all purposes who may be
terminated by the Company or the Employee, for any reason, with or without cause and at any time, as set forth
herein.

3. Scopc of Responsihilitics. The Employee agrees to devote the Employee’s full and exclusive
business time, attention, efforts and energies toward the performance of the duties and responsibilities under this
Agreement, Unless the Employee receives prior written approval from the Company, the Employee agrees that
while employed by the Company, the Employee will not engage in any employment or commercial endeavor
other than for the Company, will not engage in any conflicting activities, will not have any financial interest,
directly or indirectly, in any business or entity competing with the Company or otherwise engaged in the
financial industry and will not develop or trade for the Employee or for any other person or entity any trading
programs that generate instructions to trade securities, commodities or derivative instruments. The foregoing
shall not be construed as preventing the Employee from passively investing in publicly traded securities in a manner
consistent with the Company’s Code of El.hics and other policies of thc Company; provided, however, that such
investments will not require services on the part of the Employee

4_ Compensation,

(a) The Company shall pay to the Employee an annual salary of US$l45,000 during the term of this
Agreement, payable bi-weekly m arrears in accordance with the payroll practices of the Company as from time
to time in effect In making all payments pursuant to this paragraph 4, the Company may withhold such taxes and
other charges as may be required to be withheld by applicable United States federal, state and local law or
regulation.

(b) The Employee shall bc eligible to receive an annual bonus based on the performance of thc
Employee and the Company as determined by the Company in its sole and absolute discretion during each
annual period ending on or about December 3l', provided, however, that the 2006 annual bonus (which bonus the
Company shall pay to Employee unless Employee either resigns or is discharged by the Company with Cause
pursuant to paragraph lO(d) prior to December 31, 2006) shall be no less than an amount equal to US$43,500.
Exccpt as otherwise provided in this Agreement, the Employee must be in service on the date of payment to be
eligible to receive an annual bonus.

Case 3:18-CV-01665-WWE Document 1-1 Filed 10/05/18 Page 2 of 12

(c) The Employee shall be entitled to and shall receive other benefits during the temi of employment
pursuant to the terms and conditions of the insurance and retirement plans and programs and other personnel
policies that the Company may maintain for the benefit of its employees from time to time during such term.

(d) The Employee understands that clauses a, b and c of this paragraph 4 contain the
entire agreement and understanding between the Company and the Employee relating to the
Employee’s compensation The Employee acknowledges that no oral or written agreements and
understandings or alleged agreements or understandings heretofore made relating to the
Employee’s compensation or other terms and conditions of Employee’s employment shall be
enforceable against the Company. The Employee acknowledges that no oral or written
statements or alleged statements hereafter made relating to the Employee’s compensation shall
be enforceable against the Company unless made in writing and signed by the Employee and the
Chairman or Chief Executivc Ofl'lcer of the Company. The Employee hereby waives, and
covenants not to sue on the basis of, any law (statutory, common law or otherwise) relating to the
Employee’s compensation which is or may be inconsistent with this paragraph 4.

5. Registration and Licensing. The Employee acknowledges that the policies of the Company may
require the Employee to be registered and/or licensed under various federal or state laws and regulations The
Employee agrees to obtain the necessary registrations and licenses. ln the event that the Employee fails to
obtain any necessary registration and/or license, or any necessary registration and/or license is denied, revoked
or suspended, the Company shall be entitled to terminate this Agreement for Cause.

6. Non-Disclosure of Confidential Information. (a) The Employee agrees that, by Virtue of the
Employee’s position of trust and involvement in the most confidential activities of the Company during the term
of employment, the Employee will have access to, come into possession of, and otherwise become familiar with,
confidential information and trade secrets relating to the business of the Company. The Employee agrees that
such confidential information and trade secrets are the sole and exclusive property of the Company. In
consideration of, and as a condition to Employee’s access to such confidential information and trade secrets, the
Employee further agrees that, during the term of employment, and at all times following termination of
employment, the Employee will hold in a fiduciary capacity solely for the benefit of the Company and will not
communicate, divulge, diseuss, use, furnish, disclose, or make accessible to anyone such confidential
information and trade secrets other than in the ordinary course of the Employee’s work for the Company.
Employee agrees to take reasonable steps to assure that such confidential information and trade secrets are
stored securely on the premises of the Company and not to remove or send any such information from the
premises of the Company without the express written consent of the Company. For the purposes of this
Agreement, confidential information and trade secrets shall include, without limitation, proprietary investment
and trading models, programs and systems and the underlying and associated design, source eode, documents,
data files, investment strategies, trading system rules, risk management techniques, algorithms, mathematical
equations used to design trading strategies, and other information of a confidential nature (whether written or
oral, contained in computer files or software, or otherwise) relating to or concerning the business, operations,
management, services, products, activities or affairs of the Company, including client lists and client names
Such confidential information also includes information about the usefulness or other properties of trading
strategies and information about the financial position, investments, strategies or trades of the Company and its
affiliates and clients or services performed for any of them, or information relating to the Company’s internal
financial affairs (such as matters relating to the financial arrangements it has with the funds or clients to which it
provides portfolio management and investment related services, the revenues and expenses associated with the
operation of its business and similar matters), its employment and recruiting processes and strategies, the
compensation, personal information, skill-set and experience of its personnel, and the sources of its investment
capital. Confidential information shall not include information or trade secrets which the Employee can
demonstrate: (i) was independently developed by the Employee without any use of the Company’s confidential
information', (ii) became known to the Employee, without restriction, from a source other that the Company that
had no duty of confidentiality with respect to such information‘, or (iii) was in the public domain at the time it
was disclosed or becomes in the public domain at the time it was disclosed or becomes in the public domain
through no act or omission of the Employee Employee agrees that Employee will not misappropriate any
Company trade secrets or confidential information for Employee’s own use or on behalf of any other pcrson.
The terms “misappropriatc” and “trade secrets” shall have the same meaning as in the Connecticut Uniform
Trade Secrets Act. For a period of five (5) years following the termination of this Agreement, the Employee
shall immediately notify the Company in writing of the names and addresses of any persons or entities with
whom the Employee is employed, associated or related in a business capacity, whether as shareholder, principal.
agent, partncr, officer, director, employee, independent contractor, consultant, licensor. lessor, seller or
otherwise, and such notice shall specify the nature of the business of such person or entity and the nature of the

Case 3:18-CV-01665-WWE Document 1-1 Filed 10/05/18 Page 3 of 12

positions or functions to be performed for it (collectively, the “Notification Data”). For a period of five (5)
years following the termination of this Agreement, the Employee agrees to represent to the Company upon the
Company’s request that Employee is not using any confidential information or trade secrets of the Company as
described in this paragraph 6.

(b) Upon termination of employment, the Employee agrees to rctum to the Company all Company
documents, papers, records, computer programs, software or other material, or copies of such material, in
whatever form, in the possession or under the control of the Employee, including materials which may contain
or from which may be derived confidential information and trade secrets, together with all equipment,
documents, notes, keys, codes or other work product or property which is connected with or derived from the
Employee’s services to the Company and all copies thereof in whatever forrn.

(c) All work product of the Employee produced during the period of employment shall belong
exclusively to the Company and shall be considered the confidential information of the Company, regardless of
whether it is performed during regularly scheduled working hours or at the premises of the Company, and the
Employee hereby assigns to the Company all of the Employee’s rights therein without further compensation
Such work product shall include, but not be limited to, documents, data files, investment strategies, trading
system rules, risk management techniques, algorithms, mathematical equations used to design trading strategies
and the like. To the extent any such work product is protected by copyright, that product will be a work made
for hire under the copyright laws of the United States. Employee waives all moral rights to all work developed
or produced by Employee, including without limitation any and all rights of identification and authorship and all
rights of approval, restriction or limitation on use of subsequent modifications Nothing herein shall be
construed to prevent the Employee from developing (either alone or in conjunction with others) the Employee’s
own independently developed systems following the termination of this Agreement, provided that the systems
do not derive from or incorporate any confidential information or trade secrets of the Company and are not
similar to any confidential information or trade secrets of the Company. If within the Applicable Period (as
defined below) following termination of this Agreement the Employee wishes to use (either alone or in
conjunction with others) or disclose to anyone What the Employee asserts is an independently developed trading
system, the Employee agrees to make available to an independent expert reasonably acceptable to the Company,
the Employee and, if any, the Employee’s then current employer, the trading system(s) for analysis, which
expert shall agree to hold confidential, subject to a written confidentiality agreement in form and substance
reasonably acceptable to the Company, the Employee and if any, the Employee’s then current employer. The
term “Applicable Period” shall mean the number of years equal to the number of years of the Employee’s
employment with the Company, but in no case less than two (2) years or more than five (5) years. The
Company’s expert shall have thirty (30) days within which to review the system and advise the Company as to
whether it considers the system in any way to infringe upon the Company’s confidential information or to have
been derived from or to incorporate the Company’s trade secrets and confidential information The Company
shall have fifteen (15) days thereafter to notify Employee as to whether the Company believes the system in any
way to infringe upon the Company’s confidential information or to have been derived from or to incorporate the
Company’s trade secrets and confidential inforrnation. If the parties cannot agree as to whether the system
infringes upon the Company’s confidential information, the Company may seek injunctive relief and other relief
as provided for herein. In any event, the post-termination use or disclosure of trading system(s) by, at the
direction of or with the participation of the Employee shall be subject to any restrictions set forth in paragraph 8
of this Agreement.

(d) The Company acknowledges that Employee has intellectual property that Employee has developed prior
to comin g to the Company (“Ernployee lntellectual Property”) and that Employee retains all ownership or other
rights to such property unless and until that property is deployed for the Company. The Employee shall inform
the Company whenever Employee discovers any overlap at the Company between Company intellectual
property and Employee Intellectual Property; the Company may seek reasonable evidence of the overlapping
Employee Intellectual Property to support Employee’s claim of its independent existence The Employee agrees
to inform the Company in writing prior to Employee’s disclosure to the Company of Employee Intellectual
Property or Employee’s use of Employee Intellectual Property on the Company’s behalf in order to provide the
Company the opportunity to determine whether or not the Company wishes to make use of such property
Should the Company decide to make use of any such Employee lntellectual Property, it will enter into a written
contract with Employee (and, to the extent that the Company reasonably believes a third party may have any
interest in such Employee Intellectual Property, such third party as a party thereto) at such time and pay
reasonable compensation therefor. The Company agrees to keep confidential whatever Employee Intelleetual
Property has been disclosed to it that it does not use. ln any event, the post»termination use or disclosure of
Employee Intellectual Property by, at the direction of or with the participation of the Employee shall be subject
to any restrictions set forth in paragraph 8 of this Agreement

Case 3:18-CV-01665-WWE Document 1-1 Filed 10/05/18 Page 4 of 12

7. Non-Solicitation. For a period of two (2) years after termination of this Agreement, the Employee
shall not, for the Employee’s own benefit or the benefit of any other person or entity with which the Employee
may hereafter be an officer, director, shareholder, agent, partner, independent contractor or consultant, or
affiliated in any other capacity; (i) solicit or accept (directly or indirectly) the securities investment or
commodity trading advisory business of any person or entity (including any affiliate of such a person or entity)
who is (or is negotiating to become) a client of the Company or its affiliates at the time of such termination or
has been such a client at any time within the eighteen-month period preceding such termination', (ii) solicit,
cause, induce, influence or accommodate (directly or indirectly) any employee or agent of the Company or its
affiliates to leave his or her employment or engagement with the Company or such affiliate in order to become
an employee, agent, independent contractor, consultant or partner with any other person or entity with which the
Employee is then, or may be contemplating to be, affiliated in any manner', (iii) hire or engage in any capacity
any employee of the Company or its affiliates or any person who has been an employee of the Company or its
affiliates within the eighteen-month period preceding such termination; or (iv) otherwise interfere in any way
with the relation of the Company and any of its clients or employees

The Employee acknowledges that the Employee is fully knowledgeable of the effect of non-disclosure
and non-solicitation provisions and agrees and stipulates that the agreements and covenants contained in the
preceding paragraphs 6 and 7 are fair and reasonable in light of all of the facts and circumstances of the
relationship between the Employee and the Company. Furthermore, Employee acknowledges that the special
bonus and severance arrangements provided Employee under this Agreement are consideration for the
covenants in paragraphs 6, 7 and 8. The Employee recognizes the international scope of the Company’s business
and the unique nature of the Employee’s services In the event that any of the provisions of this Agreement are
deemed to be unreasonable by a court of competent jurisdiction, the Employee agrees to abide by and submit to
any reduction of such limitation as the court deems reasonable

8. Non-Competition. (a) The Employee acknowledges that the Employee both provides the Company
with unique services and skills and occupies a position of trust and agrees that for a period of two (2) years
following termination of this Agreement, the Employee shall not become a securities or commodities trading
advisor located or trading on any exchange located in the Restricted Territory (as defined below), or engage,
directly or indirectly, or through any corporations or associates (including, but not limited to, as a shareholder,
principal, agent, paitner, officer, director, employee, independent contractor, consultant, licensor, lessor or
seller), in any business, enterprise or employment, located or trading on any exchange located in the Restricted
Territory, that is competitive with, or engaged in activities similar to, those activities in which the Company is
engaged (including, but not limited to, hedge funds or entities engaging in proprietary trading or activities
similar to that of the Company), provided however, that if the Employee is terminated by the Company without
Cause pursuant to paragraph lO(c), the Employee may engage in competitive activities within the meaning of
this paragraph 8 following the termination of employment unless the Company continues to pay Employee one
hundred percent (100%) of the Employee’s annual salary as at the time of such termination (subject to any
withholding required by law and the Company’s payroll practices then in effect) for a period not to exceed two
(2) years following such termination The term “Restricted Tem`tory” means any of the following countries or
their states, provinces, territories or possessions: Organization for Economic Co-Operation and Development
(“OECD”) members as of the date of this Agreement', countries admitted as OECD members after the date of this
Agreement', other European countries', Peoples Republic of China‘, Republic of China', Singapore', Russia; lndia or
Israel.

(b) If following termination of this Agreement the Employee wishes to become affiliated with an
enterprise engaged in the securities or futures business in a manner that the Employee asserts is not in violation
of the terms of this Agreement, the Employee agrees to provide to the Company in writing the Notification Data
with respect to such proposed affiliation For the avoidance of doubt, activities in violation of paragraph S(a)
shall include acts that evidence, threaten or otherwise prepare for the formation of a competitive entity or
engagement in a competitive activity as specified therein The Company shall have ten (10) days within which
to review such Notification Data and advise the Employee as to whether (and subject to what conditions) it
considers the proposed affiliation to comply with the Employee’s obligations under this Agreement If the
parties cannot agree, the Company may seek injunctive relief and other relief as provided for herein.

(c) The Employee acknowledges that the Employee is fully knowledgeable of the effect of a non-
competition provision and agrees and stipulates that the agreements and covenants not to compete contained in
the preceding paragraphs and this paragraph are fair and reasonable in light of all of the facts and circumstances
of the relationship between the Employee and the Company. 'l`he Employee recognizes the international scope
of the Company’s business and the unique nature of the Employee’s services. In the event that the non-

Case 3:18-CV-01665-WWE Document 1-1 Filed 10/05/18 Page 5 of 12

competition provisions of this Agreement are deemed to be unreasonable by a court of competent jurisdiction,
the Employee agrees to abide by and submit to any reduction of such limitation as the court deems reasonable.
If the Employee violates the non-competition restrictions of this Agreement, then the temporal nature of such
non-competition restrictions will last for two years from the time the Employee has permanently stopped
violating it.

(d) The Employee agrees and acknowledges that in the e\'ent of the termination of this Agreement, the
Employee is capable of obtaining employment in business activities which are of a different or non-competing
nature with the Employee’s activities as an employee of the Company and that the enforcement of a remedy by
way of injunction shall not prevent the Employee from earning a reasonable livelihood. The Employee further
acknowledges and agrees that, in view of Employee`s relationship of trust with the Company and Employee’s
importance to the business of the Company, the covenants contained herein are necessary for the protection of
the Company’s legitimate business interests and are reasonable in scope and content

(e) The Employee will provide periodic certifications, at the Company’s request, acknowledging the
Employee`s responsibilities and obligations under this Agreement and affirming the Employee’s compliance
therewith

9. Representations and Warranties. The Employee represents and warrants to the Company as
follows:

(i) The resume provided by the Employee and attached hereto as Schedule A and the
employment application completed, and provided the Company, by the Employee does not contain any
misleading or untrue statement or omit to state any fact necessary to make the statements therein not
misleading;

(ii) The Employee is a citizen or legal resident of the United States of America with
authorization to perform services for the Company and has furnished the Company with documentary
proof of such status;

(iii) The Employee is currently unaware of, and has never been the subject of, any investigation
or subject to any disciplinary action of any government agency, industry self~regulatory body or former
employer relating in any way to the Employee;

(iv) That the execution, delivery and performance of this Agreement by the Employee and the
Employee’s participation in the Company’s business will not violate (x) the tenns, including any non-
competition, non-disclosure, non-solicitation or confidentiality provisions, of any written or oral
agreement, arrangement or understanding to which the Employee is a party or by which the Employee is
bound or (y) any United States federal, state or foreign statute, rule, governmental regulation or other
la\v, or any judgment, decree or order applicable to or binding upon the Employee',

(v) Employee has provided the Company with accurate copies of all such documents
referenced in subparagraph 9(iv) above; and

(vi) Employee shall not bring to the premises of the Company or use in the performance of
Employee’s duties for the Company any software not properly licensed to the Company or any
confidential information, trade secrets or property of any prior employer or other person.

10. Termination. (a) Death. lf the Employee dies during the term of this Agreement and while in the
employ of the Company, this Agreement shall automatically terminate and the Company shall have no further
obligation to the Employee or the Employee’s estate, except that the Company shall pay the Employee’s estate that
portion of the Employee’s base salary under paragraph 4(a) of this Agreement accrued through the date on which
the Employee’s death occurred and no further compensation

(b) Disabilig. If during the term of this Agreement, the Employee is unable or fails to perform the
duties and responsibilities hereunder for a continuous period of three (3) months, or during any six (6) month
period is unable or fails to perform the duties and responsibilities hereunder for a total of ninety (90) days,
whether consecutive or not, as a result of disability, incapacity, physical or mental illness, or any other causes
beyond the Employee's control, then the Company may terminate this Agreement upon five (5) days` written
notice to the Employee or payment of salary in lieu thereof For purposes of this Agreement, the Employee shall be
deemed to have become disabled, without limitation, when the Company, upon the advice of a qualified physician,

Case 3:18-CV-01665-WWE Document 1-1 Filed 10/05/18 Page 6 of 12

shall have determined that the Employee has become physically or mentally incapable (excluding infrequent and
temporary absences due to ordinary illness) of performing the Employee’s duties under this Agreement ln the
event of a termination pursuant to this paragraph lO(b), the Company shall be relieved of all its obligations under
this Agreement, except that the Company shall pay to the Employee, or the Employee’s estate in the event of
subsequent death that portion of the Einployee’s base salary under paragraph 4(a) of this Agreement accrued
through the date on which such termination shall have occurred and no further compensation

(c) _llis§hmge Without Cause. At any time during the term of this Agreement, the Company may discharge
the Employee for any reason, without Cause (as defined in paragraph 10(d) below) and without prior notice, and
terminate this Agreement without any further liability hereunder to ttie Employee or the Employee’s estate other
than to pay to the Employee (or the Employee’s estate in the event of subsequent death): (x) that portion of the
Employee’s base salary under paragraph 4(a) through the date of discliarge, pd_us_ (y) the additional payment of base
salary specified in paragraph 8(a) unless the Company in its sole and absolute discretion decides to waive its
rights to enforce the non-competition provision contained in paragraph S(a), Li (z) no further compensation

The Employee acknowledges that the Company has the absolute right and ability to terminate the
Employee at any time and for any reason by agreeing to pay the Employee (or the Employee’s estate in the event of
subsequent death) under clauses (x) and (y) of this paragraph 10(c) or, in ttie event of death or disability, paragraphs
lO(a) and (b), respectively, of this Agreement (the “Severance Payment”). The Employee agrees that such
Severance Payment is additional consideration for the covenants in paragraphs 6, 7 and 8, is in addition to anything
of value to which the Employee is entitled and is intended by the parties to, shall constitute a full and final
settlement and satisfaction of any and all amounts that ttie Company may then owe the Employee or the Employee’s
estate under this Agreement for compensation of whatever nature whatsoever and that, upon payment by the
Company of the Severance Payment to the Employee or the Employee’s estate, the Company and its affiliates and
employees shall be released by the Employee from any and all claims of any nature whatsoever which the
Employee may have against the Company or any of its affiliates or employees under this Agreement or otherwise,
including, without limitation, any claims for salary, bonus, benefits, severance or other compensation or any claims
relating to the termination by the Company of this Agreement The Employee (or the Employee’s estate in the
event of subsequent death) shall be required to execute and deliver a release to the foregoing effect in a form
reasonably satisfactory to counsel for the Company as a condition precedent to paying the Severance Payment

(d) Discharge for Cause', Resignation, Prior to the end of the term of this Agreement, the Company may
discharge the Employee for Cause and terminate this Agreement immediately and without prior notice ln such
caser or in the event of the Employee’s resignation, this Agreement shall automatically terminate and the Company
shall have no further obligation to the Employee or the Employee’s estate other than for earned but unpaid base
salary under paragraph 4(a). For purposes of this Agreement, the Company shall have “Cause” to discharge the
Employee and terminate the Employee’s employment hereunder upon: (i) the Employee’s dishonesty or gross,
willful or persistent disregard of the Employee’s duties and responsibilities hereunder; (ii) the Employee’s
failure or refusal to follow policies or directives established by the Chairrnan of the Company or his designee‘,
(iii) the Employee’s failure or refusal upon any request by the Company to certify iri writing the Employee’s
compliance with the Company’s policies for the protection of its confidential information', (iv) trading errors
due to gross negligence; (v) breach of fiduciary duty or the duty of loyalty theft, embezzlement, fraud, extortion
or other criminal activity', (\-'i) alcohol abuse that interferes in any manner with the performance of Employee’s
duties; (vii) illicit drug use or addiction to legal or illegal drugs', (viii) material breach of any terms of this
Agreement or any threat thereof', (ix) inaccuracy in a material respect of any representation or warranty
contained in this Agreement; (x) private, personal, public or business conduct by the Employee which, in the
reasonable judgment of the Company, is materially detrimental to the interests, image or reputation of ttie
Company or which is reported in the general or trade press and which is scandalous, immoral or illegal', or (xi) a
material violation of any applicable laws, rules, regulations, or policies of the Company or any threat thereof

ll. Counterpai'ts. This Agreement may be executed in multiple original counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and the same instrument.

12. Enfoi'cemcnt. The Company and the Employee hereby submit to the exclusive jurisdiction of
the courts of the State of Connecticut and the federal courts of the United States of America located in such state
within Fairfield County. In the event of a breach or threatened breach by the Employee of paragraph 6, 7 or 8 of
this Agreement, the Employee hereby expressly (i) agrees that the Company would suffer irreparable harm
which may not be adequately compensated by money damages', (ii) agrees that the Company shall be entitled to
an injunction, specific performance and other equitable relief to prevent a violation of the terms and conditions
of this Agreement', and (iii) Waives any requirement for the securing or posting of any bond in connection with
the obtaining of any such relief. If the Company prevails in any suit brought to enforce its rights under this
Agreement, the Employee shall reimburse the Company for its expenses, including costs and attorneys’ fees,

Case 3:18-CV-01665-WWE Document 1-1 Filed 10/05/18 Page 7 of 12

incurred in connection with such a suit. Notliing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to the Company for such breach or threatened breach, including the
recovery of damages from the Employee or other persons The Company and the Employee agree not to assert
that any action brought in such courts have been brought in an inconvenient forum.

13. Enforceab|e Agreement Paragraphs 6, 7 and 8 of this Agreement shall be enforceable
notwithstanding the existence of any claim or cause of action of the Employee against the Company whether
predicated on this Agreement or otherwise To the extent that paragraphs 6, 7 or 8 are determined by a court of
competent jurisdiction to be unenforceable for any reason as drafted, the parties agree that the court making

such determination shall have the power to adjust such provision and, as so altered, such provisions shall be
enforceable

14. No Acts Contrai'y to Law. Nothing contained in this Agreement shall be construed to require
the commission of any act contrary to any law, rule or regulation

15. Pal'tial Validity. All remedies, rights, undertakings, obligations and agreements contained in
this Agreement shall be cumulative, and no one of them shall be in limitation of any other remedy, right,
undertaking, obligation, or agreement of either party hereto. No provision of this Agreement shall be deemed
dependent on any other provision unless expressed herein. lf any provision of this Agreement is held by a court
of competent jurisdiction to be invalid, illegal or unenforceable by reason of any rule of law or public policy, all
other provisions of this Agreement shall nevertheless remain in effect

16. Notices. All notices and demands of every kind shall be personally delivered to the parties’
residential or business addresses or at such other addresses as either party may designate in writing, delivered or
mailed in accordance with the terms of this Agreement Any such notice or demand shall be in writing and shall
be effective immediately upon personal delivery or three (3) days after deposit in the United States mail, as the
case may be.

17. Choice of Law. This Agreement shall be governed by and shall be construed in accordance
with the laws of the State of Connecticut without reference to its conflict of laws rules.

18. Successors and Assigns. The Employee’s rights and obligations under this Agreement inure to
the benefit of the Employee and are binding upon the Employee and the Employee’s heirs, executors,
administrators, and legal representatives The Employee’s rights, duties or obligations hereunder are not
assignable. The Company’s rights and obligations under this Agreement inure to the benefit of the Company
and are binding upon the Company and its successors, permitted assigns, and legal representatives The
Company may transfer any of its rights, duties or obligations hereunder without the approval of the Employee
only to an affiliate of the Company or the purchaser of all or a significant portion of the assets of the Company.

19. Entire Agreement This Agreement (including Schedule A hereto) contains the entire
agreement and understanding between the parties to it and supersedes any and all oral or written agreements and
understandings heretofore made relating to the Employee’s employment The submission by the Company of
this Agreement in unsigned form shall be deemed to be a submission solely for Employee’s consideration and
not for acceptance and execution Such submission shall have no binding force and effect, shall not constitute
an option, and shall not confer any rights upon Employee or impose any obligations upon the Company
irrespective of any reliance thereon, change of position or partial performance. The submission by the Company
of this Agreement for execution by the Employee and the actual execution and delivery thereof by the Employee
to the Company shall similarly have no binding force and effect on the Company unless and until the Company
shall have executed this Agreement and a counterpart thereof shall have been delivered to the Employee

20. Amendments. No amendments or modifications of the terms and conditions of this Agreement

shall be effective unless made in writing and signed by the Employee and a duly authorized representative of the
Company.

21. Waiver. A non-written waiver of any term or condition of this Agreement shall not be
construed as a general waiver by the Company, and the Company shall be free to reinstate any such term or
condition with or without prior notice to the Employee.

22. Captions. The captions of this Agreement are inserted for convenience only.

23, Sui'vival. Paragraphs 6_. 7. 8 and 12 of this Agreement shall survive the termination of this
Agreement.

Case 3:18-CV-01665-WWE Document 1-1 Filed 10/05/18 Page 8 of 12

24. Opportunity 10 Consult Attorney. The Employee acknowledges that the Employee has hereby
been advised i.n writing of the Employee’s right to consult with an attorney prior to signing this Agreement and that
in fact the Employee has had sufficient opportunity to seek legal ad\'icc regarding the terms of this Agreement

AS STATED IN PARAGRAPHS 4(d) AND 19, THIS AGREEMENT
CONTAINS THE EXCLUSIVE TERMS RELATING TO THE EMPLOYEE’S
COMPENSATION BY THE COMPANY.

THE COMPANY MAY DISCHARGE THE EMPLOYEE FOR ANY
REASON, WITHOUT CAUSE AND WITHOUT PRIOR NOTICE, AND
TERMINATE THIS AGREEMENT WITHOUT LIABILITY OTHER THAN FOR
THAT PORTION OF THE El\/[PLOYEE’S BASE SALARY UNDER
PARAGRAPH 4(a) ACCRUED THROUGH THE DATE OF DISCHARGE PLUS
ANY AMOUNT REQUIRED BY PARAGRAPH 10(c)(y).

IN WITNESS WHEREOF, this Employment Agreement has been executed by the Company and the
Employee as of the date first set forth above,

COMPANY: EMPLOYEE:

GRAHAM CAPITAL MANAGEMENT, L.P.

By /SM /M/¢ /L §<:@F~»

 

 

Paul Sedlack, Chi<if Executi\-'e Ofiicer Ste\’@hgiovanni
sTATE or coNNEcTIcUT ) sTATE 0F Ma. sweeth u')
)ss..£m /n/' , )ss.:

CoUNTY oF FAIRFIELD ) /%! coUNTY oF ‘B-¢r ls>l'\»/ k )

On this Z_(`)W` day of ”}§X 0@€,'/ . On this'l£ day onLM, 2006,
2006, before me, the undersigned officer. before me, the undersigned officer_. personally
personally appeared Paul Sedlaek, who appeared Steve Bongiovanni, \\'ho before me
acknowledged that he is the Chief Executi\'e subscribed and swore to such person`s voluntary
Officer of Graham Capital Management, L.P., and execution of the foregoing Agreement

who represented that he was authorized to execute
the foregoing Agreement and did execute the
foregoing Agreement on behalf of Graham Capital

 

 

Management, L.P.
, .`\l}' Commission Expires: §§ . ig . Z,Q \(
My Commission Expires: (O§[ !`§ 3 / §’f ___H .
@/M, c a » ge owes ,Mum
Notary Public En.,) '._L 0 C°w,`.¢(+b`
Emiko Takeno
NOTARY PUBL|C

State of Connecticut
My Commission Expires 04/30/08

Case 3:18-Cv-01665-WWE Document 1-1 Filed 10/05/18 Page 9 of 12

Schedule A - Resume
Steve Bongiovanni

QUAL/FlCA TIONS
~ ln-depth knowledge of market data ranging from tracking SecurityMaster and CAX data to TAQ data to full Level 2
data. Market data exposure spans 47 countries. (L2 for USA only)

¢ Expert in limit order book (and other high frequency datasets) processing and analysis including direct exchange feed
handlingl filtration and side classitication, statistics generation, and production of models.

~ Architect level development skills. Extensive hands-on experience in tull product lifecycle for software and database
applications, including invention, architecture, implementation, and production in a wide variety of flelds,

~ Uncanny ability to intuit startlingly simple solutions to complex problems innovative problem solver - can look at
what others have looked at. and see what no one else has seen.

~ Flexible and adaptable, comfortably handles multiple tasks at multiple levels simultaneously. Excellent communicatorl
interacts well at all levels of organization Takes the initiative and is a team player.

SK/LL SET (strong intellectual curlosity, relentless self-educator, expert in many areas, uses the right tool for the

 

 

 

.. ..... l°b)
Datasetslsources l.imit order book/Level 2, TAQ, daily, Corporate Actionsl SecurityMaster, order routingl order
§ . |ifeti_me, peer group, Bloomberg, Comstock, NASDAQ, NVSE, direct market data teeds. 7
l Languages C/C++/STL, Java, C#, SQL, bash/ksh, Tclfl’k, HTML, Perl/AWK/XS ython, JSP/PHP/ASP
Technologies UNlX, TCP/|P/UDP/Sccl<ets/JMS, J2EE/Struts, Swing/AWT, CORBA, ODBC/JDBC, XML, ;-

   

_§_ewlets, SQ _3_DlCAD, vidn ge processing MFC/COM/ATL/NET, JavaScript.

    
   

M§_._.,_° 9.99‘€5= . .
Techniques §Multithreadlng, real-time, Distributed systems, Messaging/Queuing, n-Tiered_ Adaptivei
algorithms/ru|es-engines, Data Warehousing/Mining. ETL, Know|edge Management,-
Content/Document management, SW/DB Architecture, time-series analysis, Statistics.

éybase-|éiASE/Oracle/Mysql, Power Builder, TogetheriC‘ontro| Center, Jl§uilder. M§Visua|. §

 

 

 

rob /r`$rodii§i§ios§""§"`

PUBL/CA TIONS

lIJOT-Journal of Tradl`ng, Summer 2006, Vol. 1 Num. 3

Let's Play Hide-and-Seek: The Location and Size of Undisclosed Limit Order Volume (with M. Borkovec and R.
Sinclair)

EXPER/ENCE

Senior Research Analyst, Financial Engineen'ng, Analytical Prcducts Researchl lTG lnc. 11/2003 - Present
A leading quantitative agency brokerage for institutional traders.

Leading several projects and technology initiatives in a group of 15, with 11 PhDs. Serving in a multiple role as
research analyst. project managerl and quant application developer. Princlpal research areas include analysis of limit order
book to discover/predict hidden liquidity, pre/post trade transaction cost analytics, and real-time analytics for algorithmic
trading and order routing. Project management includes LOB engine and database initiative and core FE application
engine/framework/db project. Quant application development applies to all of the above.

Managing the FE Development and Dalabase group overseeing day-to-day production and ETL from multiple data
vendors. Prlncipal architect and designer for a completely new analytical application framework and process control system
for the master equities trading database/data-warehouse (SecurityMaster, pricing, cax, and Level 2) including a large
historical L2 dataset. (Historical data in excess of 12Tb + 4Tb/yr) This Object Oriented system, written in pure C++/STL and
running on Solaris/Sybase (lQ and ASE)/EMC, serves as the core proprietary database engine and application environment
for all new research and product initiatives in the Financia| Engineering department including leit Order Model, Fair Vaiue
Model, Risk Models, Transaction Cost Analytics and others.

Design and implementation ot "event stream processing" engine for low latency handling of high frequency l2
market data. Created new models for data that permit high performance and throughput (including algorithms for real-time
merging cf direct exchange leeds and L2 consolidated book builder.) This sca|able system allows for distributed parallel
processing of real-time consolidated books for all listed and OTC US equities including real-time analytics for algorithmic
trading and "smart” order routing.

Analytlcal processing on Plan Sponsor database which contains broker order lifetime information for 30% of the US
trading volume (hundreds of billions of records), including clusterizalion and analysis of transaction cost for post-trade
performance evaluation against various benchmarks.

Other various accomplishments'.

implementation of trading strategy optimization problems in CPLEX.
Design/lmplementation of feeds-level unified trade and quote condition code database
Design/|mplementation of Production incident Repon database for SOX compliance
Analysis and design of new ACE model application for interlisted (USA/CAN) equities
implemented new product: ACE Cost Curves.

implemented new product: Swing Pricing.

Case 3:18-Cv-01665-WWE Document 1-1 Filed 10/05/18 Page 10 of 12

Principal Software Architect/ Developer, GestureDesign LLC. 9/2002 -11/2003
A technology startup focusing on advanced computational geometry solutions.

invented and implemented prototype innovative computer interfaces for data visualization applications
Utilizing extensive skills in OOD and implementation, .lava, Swing, TCP/lP & serial communications, C++/STL,
NT/ZOOO internals, Linux, device programming, HW interfaces, and user interface design, created unique modes of
3D user interface for visualization and manipulation of large and complex datasets for use in a number of industries
Created unique freeform surface deformation and smoothing algorithms utilizing image processing techniques and
advanced computational geometry.

Principal Architect (and developer), McCabe & Associates (True Software inc.) 4/2001 - 9/2002
A mature enterprise software development tools and SCM solutions company.

Created a completely new, web-based, enterprise-level. distributed SCM and content management system
to replace a very mature existing product Assessed the current TRUEchange product, marketl competition
(Clearcase et. al.), and customer requirements then devised a new and simple Object Oriented data model that
satisned present requirements and paved the way for future enhancements. Conceived, architected, designed. and
implemented (almost single-handedly) an entirely new process-based SCM tool with unique features and very broad
platform support Product design utilizes distributed system techniques enabling effective synchronization,
transaction queuing, offline operationl scalability, security and fault tolerance while maintaining communication and
transactional compatibility With legacy systems Utilized extensive background in systems architecturel OOD,
document warehousing, Java, J2EE, Swing, C++` TCP/iP/UDP, and efficient database design to quickly implement a
system with innovative features never seen before in the SCM market Provided extensive training and mentoring on
the architecture and data model of the system to facilitate an effective transfer to the software maintenance team.

Chief Architect/ Developer / CTO` co-founder, Surgelink lnc. 1/2000 - 4/2001
An lnternet communlcations, messag/'ng, and collaboration startup.

Architect, inventor and developer for real-time lnternet collaboration and communications software
integrating a wide array of technologies and features. independently carried this highly scaiabie n-tiered enterprise
communications project from design through production utilizing C++, MFC, Java, JZEE, Swing, JNiS, n-tiered and
client/server architecture with distributed database and distributed computing techniques, TCP/lP, socketsl database
design and implementation (SQL), COM, and advanced multithreading techniques Product includes features such
as lnternet chat, instant messaging, one-to~many/many-to-one interactive distance learning, remote application
contro|, MS Agent technology, video capture\ video pattern and feature recognition, built-in scripting languages, web
server integration, co~browsing, public key based security, low level client-server communications, public chat
channe|s, speech synthesis/recognition, online training sessions, online test administration and more.

Principa| Consultant, co~founder, Sculptware LLC 1996-2000
A VRML software startup, spin-off from Cadkey lnc. Subsequently a softwardtechnology consulting flrm.

Created a new virtual reality modeling product based on core CAD software from Cadl<ey. This product has
a code base of more than one million lines of C/C++ code. Changed the overall look and feel of the user interface
and implemented many new features specific to the requirements of virtual reality modeling such as animation and
texture mapping and automatic levels of detail. Reverse~engineered and implemented a web browser plug-in
interface to allow browser plug~in capability to the tooi.

Successfully negotiated complex contracts, relationships and source code licenses with multiple parties to
secure the technology needed to launch the company. When the market for VRML tools never materialized,
converted company to consulting practice.

ln a consultation capacity through Sculptware LLC, completed the following projects:

E*Trade lnc. (Leading online brokerage), Confracted to design OLCS system - Performed architecture,
database, and file system design for the Online stock trade Confirmations and Statements System (OLCS) for
E‘Trade lnc. Drawing on experience creating efficient custom databases, real-time code optimization, and a wide
variety of platform experience, designed a new framework including software and hardware specifications to
significantly improve performance over an original planned implementation Designed a system for handling
(intercepting) EOD stock trade transaction confirmations electronically without interrupting current data streams for
paper generation Performed load simulations and analysis to assess scalability issues. Estab|ished automated data
warehouse procedures for data/document availability and retirement Estab|ished an electronic document workflow
process that had minimal intrusion on current back-office operations, and maintained security and integrity of data.

New Rlver Inveslor Communicaflons /nc. (Financia/ services lo brokerage and mutual fund industries) ~
Conlracted to automafe production system - Significantiy automated electronic document handling and conversion
processes for NRl‘s Digitai Direct ii product Drawing on knowledge and expertise of existing domain experts,
identified broad sets of general features that could be reduced to sets of simple rules. Utilized Knowledge
Management techniques, NLP, database design, Korn sheil, AWK, C++, Java and HTML to create a ruies~based

_10.

Case 3:18-Cv-01665-WWE Document 1-1 Fiied 10/05/18 Page 11 of 12

system to extract mutual fund documents and automatically convert them from ASC|| and PDF to HTML including
tables of contents and financial tables Reduced person-hours per document from more than fifty to less than threei
This efficiency made the DDZ product profitable for the first time in its history and saved it (and possibly the company)
from the scrap heap. This new system was regularly showcased as NRi‘s “advanced technology" to customers
potential customers and strategic investors

New River, Contracted to create data-warehouse QC system - Created a quality control verification system
for NRi's Prospectus-Net product. The product is intended to provide accurate SEC compliance documents to mutual
fund shareholders The only QC method at the time was to check the system against itseif. (Go ngrei) Created a
parallel system for data-mining the SEC’s EDGAR database to extract and present current mutual fund documents
for verification Utilized C++. custom adaptive rules-engine, lnternet protocols dynamic web reports Korn shelll
AWK‘ CRiSP, document warehousing, SQL. web servei'sl extensive CGl(c++. shell, perl), Java, KM, NLP. and GU|
interface design to create a QC system that was more efficient for gathering documents than the subject system.

Distance Erigineen'ng lnc., Contracted to create engineering software collaboration tools - implemented
numerous innovative techniques to allow application sharing of multiple remote CAD systems implemented complex
data synchronization schemes to assure consistency of data and minimize data throughput. Utilized extensive
knowledge of C++, TCP/iP, multithreading techniques custom compressed communication protocols and a deep
understanding of the problem domain to produce a new and innovative product to improve productivity,
communication, and collaboration in a design-engineering environment

eList.com/NewMediary.com, (Leading 525 web-Portal) - Contracted to create architecture for B2B portal. -
Architecture and database design (pure architecture, no code) for a narrow-market b2b and yellow pages startup that
was subsequently funded as Newmediary.com. Evaiuated current technology and trends including new J2EE
frameworks. Proposed an innovative approach to database organization and storage that simplified the overall
implementation of their web-based applications

Learning Sites lnc. (Interactive Historical Reconsfructions) - Contracted to create user interfaces and
database tools - Created interfaces and custom controls for educational products for Learning Sites lnc. LSi creates
digitaiiy reconstructed archeoiogicai sites using VRML and needed to overcome some of the limitations imposed by
standard VRML browsers Utilizing Java, EJB, JavaScript, VRML, ZD/3D graphics and HTML, created controls that
extended the browser‘s capabilities significantly and provided direct links to database information for artifacts
contained in the worlds The products are unique and powerfui, implementing communication controls between
applets, browsers, browser plug-ins and archeoiogicai databases.

Learning Sites lnc. Contracted to create an archeoiogicai excavation simulation game - Created a complete
simulation system that allows students to supervise a recreation of an actual Nubian palace excavation. Extremeiy
tight OOD and clever implementation allows the game to be completely driven by external data including inventory
management of artifacts tools experts budgets time constraints and random events Utilized OOD, Java, and
streamlined DB design techniques to rapidly produce this extensibie simulation platform.

Baystate Technologies lnc. (Leading CAD Software provider) - Contracted to convert complex application
from SD/ to MDl. -- Converted Cadkey for Windows from Singie Document interface to Muitiple Document lnterface.
Utilized deep understanding of software applications architecture to rework a large-scale and complex CAD product
to allow multiple part databases to coexist simultaneously in the application Segregated session specific and
database specihc data/ciasseslstructures and designed and implemented methods for maintaining persistence of all
data types Project relied heavily on ClC++ for core functionality and MFC for user interface. Aiso improved efficiency
of complex mathematical procedures and streamlined obtuse sections of code so that junior programmers could more
readily understand them.

Baystate Technologies lnc. Contracted for other custom programming -

- Created custom version control system utilities and significantly reworked the custom make executabie and
make system to streamline the build and release process Utilized Korn sheli, AWK, YACC, C/C++, CVS
and a thorough knowledge of build tools to implement this solution.

~ "Siiver builet" debugging of the most evasive software problems imaginabie. When the development team
was at wits end and just couldn`t solve a given problem they would reassign the SPR to “bongi". Transient,
elusivel memory klobbering, insidious display list bitbiiting` Heisenbergian, stack frying, heap corrupting.
bugs bugs bugs were ali killed. Dead. Dead. Deadi

Senior Software Speciaiist l Project Manager, Cadkey lnc. 1989-1996
A leading supplier of 3D computer aided design software products

Chief architect, designer, and developer of the Advanced Modeler hybrid soildlsurfacelwire-frame product as
weil as manager of the AM team. Designed and implemented NURB surface and solid modeling. Created unique,
highly efficient, “fuzzy", adaptive-iteration variable radius tillet routines using ClC++ and genetic algorithm techniques

]Cioseiy involved in ali aspects of large-scale (over one million lines of platform-portable code) software

product development cycles from concept through completion, commerciaiization, and resurrection. Primari|y ClC++l
Object Oriented Design, and proprietary database design and construction in a multi-piatform environment

-11_

Case 3:18-Cv-01665-WWE Document 1-1 Filed 10/05/18 Page 12 of 12

Principal technical contact for Fanuc Ltd. (Japan) CAD-DlE team. Chief architect of the Open Systems used
in the implementation of their PC based CAM system. Provided extensive training on surface/solid modeling
technology, and provided continuing technical support for their product development team. Lived in Tokyo for seven
months and spent three additional months teaching C/Cadl programming seminars throughout the Pacitic Rim in
1989.

Principa| technology investigator for mergers, acquisitions, and significant licensing arrangements
Frequentiy called upon to perform technology due-diligence for potential acquisitions and joint ventures. Assessed
technological level of potential partners, practicability of technology convergence, and evaluated strategic importance
of potential deals from a technology perspective in this capacity, continually remained current in new technologies
and trends including the commercia|ization of the lnternet and the emergence of Java.

Prlncipa| Englneer, founder, Procyon lnc. concurrent 1989-1998
A mechatronlcs engineer/ng research and development company.

|nvented. designed, and produced several high technology mechatronics products including an innovative
large-scale laser-based 3»dimensionai digitizer. Full responsibility for managing a team of creative engineers (EE
and Mech). Responsible for all development activities from concept to productization, All products have heavy
emphasis on real-time software and tirmware systems integration on PC’s, 68HC11l<, and other embedded systems.

implemented sophisticated reverse-ramp fuzzy logic and genetic algorithms for control of micro-miniature
motors in a high speed targeting gimbals device. Utilized rapid data acquisition and interpoiation to provide smooth
motion in a difticult and unpredictable control environment Utilized C++, C (Archimedes), serial, multithreading, asm,
and PlC programming to implement these advanced tools on a proprietary embedded control board and PCs. Linked
entire system to multiple CAD system APls (mechanical and architectural) to provide real-time visualization of data.

Principal Engineer/ President, Procyon Manufacturing and Engineering lnc. 1980-1989
An aerospace engineering, research, and prototype manufacturing company.

Started at entry~level, advanced rapidiy, offered full partnership to prevent a school transfer to MlT
Eventuai|y had full charge of all company operations involved in all aspects of custom software/systems
development and electromechanical assembly manufacturingl

Developed custom embedded iirmware and software for real-time process control systems for aerospace,
defense, and medical applications Utilized C (prior to ANSl), C++(yes, back in the AT&T days), and other languages
best forgotten, to develop a number of small scale custom solutions for manufacturing and process control
applications as well as some large scale projects for other applications Piatforms included UN|X, VAX, PC, and
custom embedded systems.

implemented program to calculate, using ray-tracing algorithms, the defamation of a pilot's line of site for
aircraft canopies of poly-laminate materials. Utilized knowledge of complex spiine-surface mathematics. C,
assembler, and numerical analysis to create this cutting edge tool that helped validate new aircraft shape design

Utilized in~depth knowledge of Geometric Dimensioning and Tolerancing (ANSl-Y14.5) to validate complex
assemblies for aerospace applications Created custom software in C/C++, assembler, and embedded devices, for
representing GDT data and controlling NC-CMMs for automated inspection.

implemented complex real-time process control software for dynamic industrial systems applying iTO thin
tiim coatings to aircraft canopies. Utilized conventional multivariate analysis and invented unique adaptive
evolutionary algorithms to solve nearly intractable real-time dynamics problems. Application of these techniques
increased reliability of process and reduced operating costs significantly.

EDUCA TION

Cypress College: Physics and Appiied Mathematics -- GPA: 3.93/4.0

Transfer to Massachusetts institute of Technology canceled alter accepting full partnership in Procyon. (See
above)

Presidents Honor roli, Deans List, included in Who’s Who Among Students in American Colieges.

OTHER
US citizen

,12_

